DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/22 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 102 and 109 have been amended. 
		Claims: 103-108, 110-114 and 115-121 have not been amended. 
		Claims: 1-101 have been cancelled. 
	
 

Allowable Subject Matter
Claims 104, 111 and 116 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 104, 111 and 116 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Response to Arguments
Applicant’s arguments filed 06/21/22 with regards to claims 102-121 have been fully considered but they are not persuasive.    

APPLICANT’S ARGUMENTS:
The applicant argues that with respect to claim 108, the claim encompasses features including “based on (a) the head orientation angle of the user in relation to the device during the defined chronological interval, (b) the eye gaze angle of the user in relation to the head orientation during the defined chronological interval, (c) an orientation angle of the device in relation to the ground and (d) a determined speed, computing, by a processing device, a likelihood that the user is at least one of a driver or a passenger;” and the office action alleges each of the above features are taught by Hill and the Applicant respectfully disagrees.  … For example, movements / positions of the user’s eyes, head, shoulders and hands as in Hill does not teach or suggest anything with respect to computing a likelihood that the user is at least one of a driver or a passenger based on (a) the head orientation angle of the user in relation to the device during the defined chronological interval, (b) the eye gaze angle of the user in relation to the head orientation during the defined chronological interval, (c) an orientation angle of the device in relation to the ground and (d) a determined speed as encompassed by claim 109 (See Pages 8-9 of Applicant’s Arguments filed on 06/21/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The applicant’s argued limitations of “based on (a) the head orientation angle of the user in relation to the device during the defined chronological interval, (b) the eye gaze angle of the user in relation to the head orientation during the defined chronological interval, (c) an orientation angle of the device in relation to the ground and (d) a determined speed, computing, by a processing device, a likelihood that the user is at least one of a driver or a passenger;” are taught by the combination of the teachings of Hill in view of Miller and further in view of Nilsson together as a whole as will be apparent in the following explanations seen below.


To begin with, the examiner would like to note that the applicant’s arguments are only directed towards the more detailed independent claim 109 alone which includes additional limitations not present in the broader independent claim 102 and claim 114 and no arguments have been presented for independent claim 102 and independent claim 114.

In addition, the examiner would like to note that, contrary to the applicant’s arguments, the previous office action does not allege that each of the above features are taught by Hill alone, as the previous rejection was made as an obviousness type rejection wherein Hill is modified by the teachings of Miller and Nilsson.
Also, applicant’s arguments appear to be directed towards the teachings of Hill alone, whereas as indicated above, the rejection is an obviousness type rejection wherein Hill is modified by the teachings of Miller and Nilsson.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

Furthermore, the examiner would also like to explain the broadest reasonable interpretation with regards to the applicant’s amended limitations of “a defined chronological interval” and the examiner directs the applicant to the highlighted portions of Page 34, Lines 78-81 of the Applicant’s Specification filed on 12/10/18 as seen below:


    PNG
    media_image1.png
    470
    1578
    media_image1.png
    Greyscale


As can be seen from the highlighted portions of Page 34, Lines 78-81 of the Applicant’s Specification filed on 12/10/18 seen above, the Applicant’s specification defines the claimed chronological interval as a period of time where the head angle and gaze angle are maintained during the visual captures and will therefore be interpreted as such.


With that in mind, the examiner directs the applicant to the highlighted portions of Fig. 1 & [0004]-[0007] & [0017] of Hill seen below:


    PNG
    media_image2.png
    968
    960
    media_image2.png
    Greyscale



[0017] The preferred embodiment may then use the user interaction analyzer to detect whether the user is a driver by various driver indications. The first indication is based on a predefined set of driving gestures--user gestures detected in Step 120 that are consistent with driving. The preferred embodiment may adopt a rearward facing camera and facial recognition software for detecting the orientation of the user's face. If the tilt of the user's face changes in a nodding motion, the user may be a distracted driver. If the user blocks the camera, the user may be a driver who tries to circumvent the detection. 



[0004] The invention is incorporated in a method and a system with interconnected software and a mobile device that detect whether a user of the mobile device is driving above a certain speed that serious, or even fatal, accidents are likely to happen. For the purpose of this application, a "mobile device" should be broadly considered to include various handheld devices, such as cell phones, handheld game consoles, portable media players, personal digital assistants (PDAs), mobile internet devices (MIDs), mobile televisions, and any other hand-held device that can transmit text messages and related information. If the user is found driving, certain distracting features of the mobile device may be temporarily disabled by a lock-out mechanism of the mobile device. The distracting features may include texting, youtube, emails, movies, and so forth. When the features are disabled, a message may be displayed to inform the user of the temporary disablement.




[0005] The mobile device may include a motion detector to detect the traveling speed and to determine whether the traveling speed is beyond a certain, predefined threshold level, such as 10 miles/hour, which indicates that the user may be driving. The traveling speed of the user means an instantaneous speed of the mobile device, rather than an average speed over the course of the journey. The location of the mobile device may be sampled at a certain frequency such as several times a minute so that the traveling speed can be constantly updated. Alternatively, the speed may be determined with a global positioning system (GPS) or any other means known to a person skilled in the art. For example, the vehicle may be able to communicate with the mobile device of its traveling speed. If the traveling speed is lower than the speed at which statistically crashes may cause serious injuries, such as when a driver stops at a red light, then the user may be allowed to use the distracting features.



[0006] In addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user, and the orientation of the mobile device being used. The mobile device may include a user interaction analyzer to detect these driver indications. For example, user gesture identification consistent with driving may include identifying movements and positions of the user's eyes, head, shoulders, and hands, and any combinations thereof. Objects near the user may be used to identify whether the user is sitting in the driver seat. As to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device. Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver.




[0007] One embodiment may identify the user gestures based on images taken by its cameras. Gestures of a driver are different from a passenger's. In an embodiment with a rearward facing camera and facial recognition software for distinguishing the user's face from all of the objects comprising the background scenery (the interior components of the vehicle and the objects outside the vehicle), or for identifying when the user's face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver. Another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user's eye. Alternatively, if a user interaction analyzer automatically takes pictures of the user every 10 seconds, identifies the objects in the pictures, and finds in a picture that at least one of the user's hands rests on the steering wheel (a part of the background scenery), then the user interaction analyzer may determine that a driver gesture is detected. Similarly, various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving.




[0020] Some environmental issues may affect the effectiveness of Steps 120 and 130. An example would be when it is night, it may be too dark for the embodiments to recognize the user's gestures or the objects around the user. Therefore, another driver indication may be necessary. The preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver. If the screen is facing away from the direction of travel and tilting slightly forward, such as being within 45 degrees of vertical angle or any predetermined range of orientations of a driver's mobile device, the user may be the driver. On the contrary, if the user is a passenger, the user may tilt her device flat against her lap, with the screen facing up. Smart phones generally are equipped with accelerometers for determining orientation.


As can be seen from the highlighted portions of Hill seen above, Hill, Fig. 1 & [0017] discloses the user interaction analyzer detects whether the user is a driver by various driver indications and Hill, [0004]-[0007] discloses detect whether a user of the mobile device is driving (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and if the user is found driving, certain distracting features of the mobile device may be temporarily disabled (i.e. reads on modifying an implementation of a restriction at the device based on the computed likelihood) by a lock-out mechanism of the mobile device including texting, youtube, emails, movies and so forth and discloses the mobile device may include a motion detector to detect the traveling speed and to determine whether the traveling speed is beyond a certain predefined threshold level such as 10 miles/hour (i.e. reads on determined speed) which indicates that the user may be driving and discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer (i.e. processing device) to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes (i.e. reads on eye gaze angle), head (i.e. reads on head angle), shoulders and hands and any combinations thereof as to the orientation of the mobile device (i.e. reads on in relation to a device), a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt (i.e. reads on head angle) changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye (i.e. reads on eye gaze angle) and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving and Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation of a driver’s mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up which therefore indicates to one of ordinary skill in the art to recognize and find obvious that the system would utilize and process the images taken by the cameras to determine various positions and movements of the head, eye, mobile device, etc. which would include various orientations, tilt or angles which are utilized together and in relation with each other and in relation to the mobile device and to the ground in order to determine whether a user is a driver which therefore reads on the applicant’s argued limitations of “based on (a) the head orientation angle of the user in relation to the device 

In addition, while Hill discloses utilizing a camera to take images in order to determine a head angle and an eye gaze angle but fails to disclose that said determination is performed for a predefined time interval corresponding to the recited “defined chronological interval”.
However, one of ordinary skill in the art would recognize that the camera would need to take images for a predefined time interval in order to make a determination of what type of angle or motion is being performed and such missing aspects of Hill are taught by the teachings of Miller and Nilsson seen below.

The examiner directs the applicant to the highlighted portions of Miller, [0036] seen below:

[0036] An interior camera 49 is also provided to capture an image of a driver to monitor if the driver is in the drowsy state as well. The interior camera 49 also includes hardware and software for generating a signal CAMERA_STS to provide status as to whether the driver is in a drowsy state. The interior camera 44 may provide the signal CAMERA_STS to indicate that that the driver is in a drowsy state. For example, the interior camera 49 may capture an image of the driver while in the vehicle and process such an image to determine whether the driver's eyes are closed for a period that exceeds a predetermined amount of time or whether the head of the driver leans to one side or the other or whether the driver's body droops in a downward position to determine when the driver is in the drowsy state to determine an alertness state of the driver.


As can be seen from the highlighted portions of Miller above, Miller, [0036] discloses the interior camera may capture an image of the driver while in the vehicle and process such an image to determine whether the drivers eyes are closed for a period that exceeds a predetermined amount of time (i.e. reads on defined chronological interval) or whether the head of the driver leans to one side or the other (i.e. reads on head angle) to determine an alertness state of the driver which therefore indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that a determination is performed if a motion such as an eye gaze angle or head angle is performed for a predetermined amount of time in order to determine the state of the driver which clearly reads on applicant’s argued limitations of “(a) the head orientation angle of the user in relation to the device during the defined chronological interval”.  


The examiner also directs the applicant to the highlighted portions of Nilsson, [0006] & [0046] seen below:




[0046] Before the buffer becomes active, there is an initialization phase where the control unit 5 is arranged to determine the passing of a predetermined time of continuous detected eye configurations that are looking inside the predetermined field of view, an example of such a predetermined time is 1-2 seconds, constituting an initialization buffer threshold. This is to verify that there is a driver 4 present, and that the system is working properly; for example when a driver 4 takes place in the vehicle 1, or after a false alarm. If the time of continuous detected eye configurations that are looking inside the predetermined field of view is interrupted before the predetermined time is reached, the initialization phase is re-started. An initialization buffer may be used for keeping track of detected eye configurations in the initialization phase.


[0006] Today, many devices and methods for detecting attentiveness of a vehicle driver are known, and in most cases one or more digital cameras capture images of a vehicle driver's head features and the position of the eyes in order to calculate a gaze angle, and to determine whether the gaze falls within a gaze window. If the calculated gaze angle indicates that the gaze falls outside the gaze window for one or several predetermined amounts of time, it is determined that the driver is inattentive, which result in an alarm and/or other security actions.



As can be seen from the highlighted portions of Nilsson above, Nilsson, [0046] discloses the control unit is arranged to determine the passing of a predetermined time (i.e. chronological interval) of continuous detected eye configurations that are looking inside the predetermined field of view (i.e. eye gaze angle) such a predetermined time is 1-2 seconds that is to verify that there is a driver present and Nilsson, [0006] discloses many devices and methods for detecting attentiveness of a vehicle driver are known and in most cases one or more digital cameras capture images of a vehicle driver’s head features and the position of the eyes in order to calculate a gaze angle (i.e. eye gaze angle) and to determine whether the gaze falls within a gaze window and if the calculated gaze angle indicates that the gaze falls outside the gaze window for one of several predetermined amounts of time (i.e. chronological interval), it is determined that the driver is inattentive which result in an alarm or other security action and which clearly reads on applicant’s argued “(b) an eye gaze angle of the user in relation to the head orientation during the defined chronological interval”.

Therefore, one of ordinary skill in the art that the invention of Hill as modified by the teachings of Miller and Nilsson would read on the applicant’s argued limitations of “based on (a) the head orientation angle of the user in relation to the device during the defined chronological interval, (b) the eye gaze angle of the user in relation to the head orientation during the defined chronological interval, (c) an orientation angle of the device in relation to the ground and (d) a determined speed, computing, by a processing device, a likelihood that the user is at least one of a driver or a passenger;”.

APPLICANT’S INTERVIEW REQUEST:
The applicant requested that the examiner contact the undersigned to coordinate a telephonic interview prior to initiating any further action other than issuance of a Notice of Allowance (See Page 9 of the Applicant’s Arguments filed 06/21/22).

EXAMINERS RESPONSE:
The examiner acknowledges the applicant’s request and an interview will be granted to the applicant’s representative once the applicant’s representative makes a formal request for the interview via calling the examiner to coordinate a telephonic interview or via the filing of an automated interview request (AIR) as the applicant’s representative could not be reached from previous attempts made by the examiner to schedule the interview. 


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 114 and 117-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US Patent Publication 2015/0031349 herein after referenced as Hill).

Regarding claim 114, Hill discloses:
A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising: (Hill, [0004] discloses detect whether a user of the mobile device is driving (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and if the user is found driving, certain distracting features of the mobile device may be temporarily disabled (i.e. reads on modifying an implementation of a restriction at the device based on the computed likelihood) by a lock-out mechanism of the mobile device including texting, youtube, emails, movies and so forth; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer (i.e. processing device) to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head (i.e. reads on head angle), shoulders and hands and any combinations thereof as to the orientation of the mobile device (i.e. reads on in relation to a device), a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver (i.e. reads on computing a likelihood that a user of the device is at least one of a driver).  One of ordinary skill in the art would recognize that it is inherent for a complex machinery such as a mobile device to include a processor, memory and software instructions in communication with the user interaction analyzer in order to be able to perform the various functionalities of the invention). 
Hill discloses in one embodiment that a combination of traveling speed, user gestures such as eyes, head shoulders and hands as well as the orientation of the mobile device in relation to the user is utilized in determining whether the user is a passenger or a driver but fails to disclose in the same embodiment the use of visual captured images in determining and therefore fails to disclose “receiving one or more visual captures; processing the one or more visual captures to determine, in relation to a device, a head angle;”.
In a different embodiment, Hill discloses:
receiving one or more visual captures; processing the one or more visual captures to determine, in relation to a device, a head angle; (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras (i.e. reads on visual captures) wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt (i.e. reads on head angle) changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation of a driver’s mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hill to incorporate the teachings of the different embodiments for the purpose of providing the system with a means to identify the user gestures (Hill, [0007]) and for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Hill, Fig. 1 & [0006], [0008], [0017] & [0026]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 117, Hill discloses:
The non-transitory computer readable medium of claim 114, wherein the memory further stores instructions to cause the system to perform operations comprising: determining an orientation angle of the device relative to the ground; and comparing the head angle to determine a relationship between the head angle and the orientation angle of the device; wherein computing a likelihood that the user of the device is at least one of a driver or a passenger comprises computing the likelihood based on the relationship (Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation of a driver’s mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up). 
Regarding claim 118, Hill discloses:
The non-transitory computer readable medium of claim 117, wherein the orientation angle of the device comprises a substantially flat orientation (Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation so if a drivers mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up).
Regarding claim 119, Hill discloses:
The non-transitory computer readable medium of claim 114, wherein processing the one or more visual captures comprises processing the one or more visual captures to determine (a) a head orientation angle in relation to the device and (b) the eye gaze angle in relation to the head orientation (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver).
Regarding claim 120, Hill discloses:
The non-transitory computer readable medium of claim 114, wherein computing a likelihood that a user of the device is at least one of a driver or a passenger comprise: computing the likelihood that the user of the device is at least one of a driver or a passenger based on (a) the determined head orientation angle in relation to the device, and (b) an eye gaze angle in relation to the head orientation (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver).
Regarding claim 121, Hill discloses:
The non-transitory computer readable medium of claim 120, wherein computing a likelihood that a user of the device is at least one of a driver or a passenger comprises: based on (a) the head orientation angle in relation to the device, (b) an eye gaze angle in relation to the head orientation, and (c) an orientation angle of the device in relation to the ground, computing the likelihood that the user of the device is at least one of a driver or a passenger (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up (i.e. orientation angle of the device in relation to the ground), the user is less likely the driver).


Claim 102-103, 105-108 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US Patent Publication 2015/0031349 herein after referenced as Hill) in view of Miller et al. (US Patent Publication 2014/0203926 herein after referenced as Miller).

Regarding claim 102, Hill discloses:
A system comprising: a processing device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: receiving one or more visual captures; (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken (i.e. reads on visual captures) by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving.  One of ordinary skill in the art would recognize that it is inherent for a complex machinery such as a mobile device to include a processor, memory and software instructions in communication with the user interaction analyzer in order to be able to perform the various functionalities of the invention).
processing the one or more visual captures to determine, in relation to a device, at least one of a head angle or an eye gaze angle at least one of a head angle or an eye gaze angle at least one of a driver or a passenger; and modifying an implementation of a restriction at the device based on the computed likelihood (Hill, [0004]-[0007] discloses detect whether a user of the mobile device is driving (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and if the user is found driving, certain distracting features of the mobile device may be temporarily disabled (i.e. reads on modifying an implementation of a restriction at the device based on the computed likelihood) by a lock-out mechanism of the mobile device including texting, youtube, emails, movies and so forth and discloses the mobile device may include a motion detector to detect the traveling speed and to determine whether the traveling speed is beyond a certain predefined threshold level such as 10 miles/hour (i.e. reads on determined speed) which indicates that the user may be driving and discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer (i.e. processing device) to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes (i.e. reads on eye gaze angle), head (i.e. reads on head angle), shoulders and hands and any combinations thereof as to the orientation of the mobile device (i.e. reads on in relation to a device), a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt (i.e. reads on head angle) changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye (i.e. reads on eye gaze angle) and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation of a driver’s mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up).  
Hill discloses utilizing a camera to determine a head angle and an eye gaze angle but fails to disclose that said determination is performed for a predefined time interval and therefore fails to disclose “at least one of a head angle or an eye gaze angle during a defined chronological interval”.
In a related field of endeavor, Miller discloses:
processing the one or more visual captures to determine, in relation to a device, at least one of a head angle or an eye gaze angle during a defined chronological interval; based on the at least one of a head angle (Miller, [0036] discloses the interior camera may capture an image of the driver while in the vehicle and process such an image to determine whether the drivers eyes are closed for a period that exceeds a predetermined amount of time (i.e. reads on defined chronological interval) or whether the head of the driver leans to one side or the other (i.e. reads on head angle) to determine an alertness state of the driver.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination is performed if a motion such as a head angle is performed for a predetermined amount of time in order to determine the state of the driver).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hill to incorporate the teachings of Miller for the purpose of providing the system with a means to determine the state of the user (Miller, [0036]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user as taught by Hill) with another known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user, wherein the determination determines whether the head and eye state are maintained for a predetermined amount of time as taught by Miller) to obtain the predictable result of the system performing a process of utilizing an image of a user to determine a head and eye state of the user (i.e. as taught by Hill & Miller) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 103, Hill in view of Miller discloses:
The system of claim 102, wherein processing the one or more visual captures comprises processing the one or more visual captures to determine whether the at least one of a head angle or an eye gaze angle are maintained with respect to the device for at least the defined chronological interval. (Miller, [0036] discloses the interior camera may capture an image of the driver while in the vehicle and process such an image to determine whether the drivers eyes are closed for a period that exceeds a predetermined amount of time or whether the head of the driver leans to one side or the other to determine an alertness state of the driver; Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination is performed if a motion such as a head angle of eye gaze angle is performed for a predetermined amount of time in order to determine the state of the driver).
Regarding claim 105, Hill in view of Miller discloses:
The system of claim 102, wherein the memory further stores instructions to cause the system to perform operations comprising: determining an orientation angle of the device relative to the ground; and comparing the at least one of the head angle or the eye gaze angle to determine a relationship between the at least one of the head angle or the eye gaze angle and the orientation angle of the device; wherein computing a likelihood that the user of the device is at least one of a driver or a passenger comprises computing the likelihood based on the relationship (Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation so if a drivers mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up). 
Regarding claim 106, Hill in view of Miller discloses:
The system of claim 105, wherein the orientation angle of the device comprises a substantially flat orientation (Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat (i.e. substantially flat orientation angle of the device relative to the ground) against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation so if a drivers mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat (i.e. substantially flat orientation angle of the device relative to the ground) against her lap with the screen facing up).
Regarding claim 107, Hill in view of Miller discloses:
The system of claim 102, wherein processing the one or more visual captures comprises processing the one or more visual captures to determine (a) a head orientation angle in relation to the device and (b) the eye gaze angle in relation to the head orientation; (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver).
Regarding claim 108, Hill in view of Miller discloses:
The system of claim 107, wherein computing a likelihood that a user of the device is at least one of a driver or a passenger comprises: based on (a) the head orientation angle in relation to the device, (b) the eye gaze angle in relation to the head orientation, and (c) an orientation angle of the device in relation to the ground, computing the likelihood that the user of the device is at least one of a driver or a passenger (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver).
Regarding claim 115, Hill discloses:
The non-transitory computer readable medium of claim 114, wherein processing the one or more visual captures comprises processing the one or more visual captures to determine whether the head angle is maintained with respect to the device (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving).
Hill discloses utilizing a camera to determine a head angle and an eye gaze angle but fails to disclose that said determination is performed for a predefined time interval and therefore fails to disclose “processing the one or more visual captures to determine whether the head angle is maintained with respect to the device for at least a defined chronological interval.”
In a related field of endeavor, Miller discloses:
processing the one or more visual captures to determine whether the head angle is maintained with respect to the device for at least a defined chronological interval (Miller, [0036] discloses the interior camera may capture an image of the driver while in the vehicle and process such an image to determine whether the drivers eyes are closed for a period that exceeds a predetermined amount of time or whether the head of the driver leans to one side or the other to determine an alertness state of the driver.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination is performed if a motion such as a head angle is performed for a predetermined amount of time in order to determine the state of the driver).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hill to incorporate the teachings of Miller for the purpose of providing the system with a means to determine the state of the user (Miller, [0036]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user as taught by Hill) with another known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user, wherein the determination determines whether the head and eye state are maintained for a predetermined amount of time as taught by Miller) to obtain the predictable result of the system performing a process of utilizing an image of a user to determine a head and eye state of the user (i.e. as taught by Hill & Miller) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim 109-110 and 112-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US Patent Publication 2015/0031349 herein after referenced as Hill) in view of Miller et al. (US Patent Publication 2014/0203926 herein after referenced as Miller) and further in view of Nilsson (US Patent Publication 2015/0258997 herein after referenced as Nilsson).  

Regarding claim 109, Hill discloses:
A method comprising: receiving one or more visual captures; processing the one or more visual captures to determine (a) a head orientation angle of a user in relation to a device (Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras (i.e. reads on visual captures) wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt (i.e. reads on head orientation angle) changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye (i.e. reads on eye gaze angle) and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device (i.e. reads on in relation to a device and in relation to the head orientation), a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver).
based on (a) the head orientation angle of the user in relation to the device (Hill, [0004]-[0007] discloses detect whether a user of the mobile device is driving (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and if the user is found driving, certain distracting features of the mobile device may be temporarily disabled (i.e. reads on modifying an implementation of a restriction at the device based on the computed likelihood) by a lock-out mechanism of the mobile device including texting, youtube, emails, movies and so forth and discloses the mobile device may include a motion detector to detect the traveling speed and to determine whether the traveling speed is beyond a certain predefined threshold level such as 10 miles/hour (i.e. reads on determined speed) which indicates that the user may be driving and discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer (i.e. processing device) to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes (i.e. reads on eye gaze angle), head (i.e. reads on head angle), shoulders and hands and any combinations thereof as to the orientation of the mobile device (i.e. reads on in relation to a device and in relation to the head orientation and in relation to the ground), a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up (i.e. reads on in relation to the ground), the user is less likely the driver (i.e. reads on computing a likelihood that a user of the device is at least one of a driver) and discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt (i.e. reads on head angle) changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye (i.e. reads on eye gaze angle) and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle (i.e. reads on in relation to the ground) or any predetermined range of orientation of a driver’s mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up.  Merriam-Webster dictionary defines “up” as “upward from the ground or surface”). 
 Hill discloses utilizing a camera to determine a head angle and an eye gaze angle but fails to disclose that said determination is performed for a predefined time interval and therefore fails to disclose “(a) a head orientation angle of a user in relation to a device during a defined chronological interval and (b) an eye gaze angle of the user in relation to the head orientation during the defined chronological interval”.
In a related field of endeavor, Miller discloses:
(a) a head orientation angle of a user in relation to a device during a defined chronological interval (Miller, [0036] discloses the interior camera may capture an image of the driver while in the vehicle and process such an image to determine whether the drivers eyes are closed for a period that exceeds a predetermined amount of time (i.e. reads on defined chronological interval) or whether the head of the driver leans to one side or the other (i.e. reads on head angle) to determine an alertness state of the driver.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination is performed if a motion such as a head angle is performed for a predetermined amount of time in order to determine the state of the driver).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hill to incorporate the teachings of Miller for the purpose of providing the system with a means to determine the state of the user (Miller, [0036]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user as taught by Hill) with another known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user, wherein the determination determines whether the head and eye state are maintained for a predetermined amount of time as taught by Miller) to obtain the predictable result of the system performing a process of utilizing an image of a user to determine a head and eye state of the user (i.e. as taught by Hill & Miller) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Hill in view of Miller fails to disclose “and (b) an eye gaze angle of the user in relation to the head orientation during the defined chronological interval”.
In a related field of endeavor, Nilsson discloses:
and (b) an eye gaze angle of the user in relation to the head orientation during the defined chronological interval (Nilsson, [0046] discloses the control unit is arranged to determine the passing of a predetermined time (i.e. reads on chronological interval) of continuous detected eye configurations that are looking inside the predetermined field of view (i.e. reads on eye gaze angle) such a predetermined time is 1-2 seconds that is to verify that there is a driver present; Nilsson, [0006] discloses many devices and methods for detecting attentiveness of a vehicle driver are known and in most cases one or more digital cameras capture images of a vehicle driver’s head features and the position of the eyes in order to calculate a gaze angle (i.e. reads on eye gaze angle) and to determine whether the gaze falls within a gaze window and if the calculated gaze angle indicates that the gaze falls outside the gaze window for one of several predetermined amounts of time (i.e. reads on chronological interval), it is determined that the driver is inattentive which result in an alarm or other security action).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hill in view of Miller to incorporate the teachings of Nilsson for the purpose of providing the system with a means to determine the state of the user (Nilsson, [0046]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user as taught by Hill) with another known element (i.e. performing a process of utilizing an image of a user to determine a head and eye state of the user, wherein the determination determines whether the head and eye state are maintained for a predetermined amount of time as taught by Nilsson) to obtain the predictable result of the system performing a process of utilizing an image of a user to determine a head and eye state of the user (i.e. as taught by Hill & Nilsson) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 110, Hill in view of Miller and further in view of Nilsson discloses:
The method of claim 109, wherein processing the one or more visual captures comprises processing the one or more visual captures to determine whether the at least one of a head angle or an eye gaze angle are maintained with respect to the device for at least the defined chronological interval (Miller, [0036] discloses the interior camera may capture an image of the driver while in the vehicle and process such an image to determine whether the drivers eyes are closed for a period that exceeds a predetermined amount of time or whether the head of the driver leans to one side or the other to determine an alertness state of the driver; Hill, [0007] discloses one embodiment may identify the user gestures based on images taken by its cameras wherein a rearward facing camera and facial recognition software for identifying when the user’s face tilt changes in a nodding motion, the user interaction analyzer of the embodiment may decide that the user is a driver another embodiment with an eye movement tracking sensor may detect that the user is a driver by identifying an up and down darting motion of the user’s eye and various combinations of eye, head, hand, and shoulder movements and positions may be used for identifying whether the user is driving.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination is performed if a motion such as a head angle of eye gaze angle is performed for a predetermined amount of time in order to determine the state of the driver).
 Regarding claim 112, Hill in view of Miller and further in view of Nilsson discloses:
The method of claim 109, wherein computing a likelihood that a user of the device is at least one of a driver or a passenger comprises: comparing (a) the head orientation angle in relation to the device, (b) the eye gaze angle in relation to the head orientation, and (c) the orientation angle of the device in relation to the ground, to determine a relationship between the head orientation, the eye gaze angle, and the orientation angle of the device; and computing the likelihood based on the relationship (Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation so if a drivers mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up). 
Regarding claim 113, Hill in view of Miller and further in view of Nilsson discloses:
The method of claim 109, wherein the orientation angle of the device comprises a substantially flat orientation in relation to the ground (Hill, [0006] discloses in addition to the traveling speed, indications of whether a user is driving include the gestures of the user, the objects near the user and the orientation of the mobile device being used and the mobile device may include a user interaction analyzer to detect these driver indications for example user gesture identification consistent with driving may include identifying movements and positions of the user’s eyes, head, shoulders and hands and any combinations thereof as to the orientation of the mobile device, a driver is not likely to tilt the mobile device flat against her lap when using the device.  Therefore, if a user uses the mobile device with the screen facing up, the user is less likely the driver; Hill, [0020] discloses the preferred embodiment also adopts the orientation of the mobile device to detect by the user interaction analyzer whether the user is a driver and if the screen is facing away from the direction of travel and tilting slightly forward such as being within 45 degrees of vertical angle or any predetermined range of orientation so if a drivers mobile device, the user may be the driver and on the contrary if the user is a passenger the user may tilt her device flat against her lap with the screen facing up).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645